                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

MUSSHUR MEENER,                                    §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §    Civil Action No. 3:18-CV-3180-L
                                                   §
GENERAL MOTORS COMPANY,                            §
                                                   §
                 Defendant.                        §

                                               ORDER

        Before the court is Defendant’s Motion to Dismiss (Doc. 6), filed December 10, 2018. On

February 22, 2019, the Findings, Conclusions and Recommendation of the United States Magistrate

Judge (“Report”) (Doc. 23) were entered, recommending that the court grant Defendant’s Motion

to Dismiss and dismiss without prejudice this action for lack of personal jurisdiction. Because

Plaintiff amended his pleadings five times before the case was removed to federal court and had the

opportunity in his response to the Motion to Dismiss to state a basis for the court to exercise personal

jurisdiction over Defendant but failed to do so, the magistrate judge further recommended that

Plaintiff not be granted leave to amend his pleadings despite his pro se status. After entry of the

Report, Plaintiff has filed a number of objections and motions in this case; however, none of these

motions or objections appear to respond to the Report (Docs. 24, 25, 26, 28). Out of an abundance

of caution, the court has reviewed each of these filings and determined that none include matters that

could be conceivably be construed as objections to the Report.




Order – Page 1
         Having reviewed the Motion to Dismiss, Plaintiff’s responses or objections to the Motion

to Dismiss,* Defendant’s reply in support of the Motion to Dismiss, pleadings, file, record in this

case, and Report, the court determines that the findings and conclusions of the magistrate judge are

correct, and accepts them as those of the court. Accordingly, the court grants Defendant’s Motion

to Dismiss (Doc. 6) and dismisses without prejudice this action for lack of personal jurisdiction.

Further, the court directs the clerk to term all pending motions.

         It is so ordered this 10th day of April, 2019.



                                                                  _________________________________
                                                                  Sam A. Lindsay
                                                                  United States District Judge




         *
           The docket sheet indicates that Plaintiff filed a handful of responses or objections to Defendant’s Motion to
Dismiss (Docs. 7, 14, 15, 16). Although it appears that the magistrate judge only considered the first of these responses
or objections (Doc. 7), the court has considered all of the foregoing responses and objections by Plaintiff that were filed
before Defendant filed its reply in support of its Motion to Dismiss on December 21, 2019.

Order – Page 2
